Martin J.
delivered the opinion of the _ court. The plaintiff claims the sum of twelve thousand dollars, on an authentic act of the defendant and Harris, her then husband, by which they mortaged several slaves.
The defendant pleaded the simulation of the act, evidenced by a counter letter.
There was judgmentfor the defendants and the plaintiff appealed.
His counsel has drawn our attention to two bills of exceptions, the first taken to the opinion of the judge, who admitted the counter letter in evidence, notwithstanding the plaintiffs objection, on the ground that the paper appeared on its face to be composed of several fragments, put up together, which showed that it had been canceled, if it was ever delivered, of which there was no evidence.
The second bill of exceptions was taken to the opinion of the judge, who admitted in evidence a letter of the plaintiff to the defendant’s husband, acknowledging the contract sued on to be simulated. The plaintiff’s coun*119sel urged that there was no evidence by which the paper alluded to in the letter was identified with that produced as a counter letter.
It is not sufficient ground to reject a document offered in evidence, that it is composed of several fragments of paper put up together A letter of the plaintiff acknowledging that the contract sued on was simulated, is admissible evidence, although it contain no evidence by which the paper alluded to in the letter may be identified with that produced.
We think the district judge did not err. Both papers offered evidence from which the simu-laron might be inferred; if they were not conclusive evidence of it, they established that the contract was simulated, at the time it was entered into: after they were read they were liable to all the objections that were made to their introduction.
We have examined the case on its merits, and given to these objections the weight they are entitled to.
The first paper is shown to be genuine, this, therefore, establishes the simulation of the contract, at the time it was made, unless we conclude that a contract, which was once to be a simulated one, became, by the consent of the parties, a real one, and take the state in which the paper is presented, as evidence of their consent.
But the authentic act bears date of the 16th of August, and the counter letter of the 19th of September, 1823, and the second paper, which is a letter of the plaintiff,which speaks of a simulated contract, bears date of the 24th of June, 1824,
*120We cannot therefore think the district judge erred, when having both these papers before him, he concluded that the contract sued on was a simulated one, at the time of its execution, and remained so, from its date to that of the counter letter, and when, in the following year, the plaintiff, alluding, in a letter to the defendant’s husband to a simulated mort-age, he referred to that sued on.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.